DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "wherein at least one reflective element of the one or more reflective elements comprises an aperture to pass radiation therethrough, and wherein the filter comprises then aperture" in lines 10-12.  It is unclear if there are two separate apertures, one in the reflective element and one in the filter or the reflective element and the filter same element and comprises the aperture.
Claim 16 is rejected as a result of its dependency. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandhok [US 2005/0046846 A1].

Regarding claim 15, Chandhok discloses a projection system for an extreme ultraviolet (EUV) lithographic apparatus (Fig. 3), the projection system comprising: 
a filter (337) configured to suppress at least a zeroth order portion of a shaped EUV radiation beam (paragraph [0034]), wherein an EUV radiation beam output from a source is shaped via one or more two-dimensional (2D) features of a patterning device to form the shaped EUV radiation beam (paragraph [0020]); and 
one or more reflective elements configured to direct an unsuppressed portion of the shaped EUV radiation beam towards a substrate to form an image on the substrate according to the one or more 2D features (as shown in Fig. 3). 
wherein at least one reflective element of the one or more reflective elements (382 or 384) comprises an aperture to pass radiation therethrough (as shown in Fig. 3), and 
wherein the filter (337) comprises then aperture and the aperture is arranged to receive therein the at least zeroth order portion, while directing the unsuppressed portion of the shaped EUV radiation beam towards the substrate, to enable suppression of the at least a zeroth order portion or the filter comprises an element to block the at least zeroth order portion, the element located in an optical path of the shaped EUV radiation beam from the at least one reflective element towards the substrate (paragraphs [0021], [0037], as shown in Fig. 3, apertures of 337 allows for the passage of the unsuppressed portion of the shaped EUV radiation beam towards the substrate).

Regarding claim 16, Chandhok discloses wherein the filter comprises a central obscuration configured to suppress the zeroth order portion of the shaped radiation beam by blocking the zeroth order portion of the shaped radiation beam (paragraphs [0021], [0037], as shown in Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2007/0121090 A1] in view of Markoya et al. [US 2006/0170896 A1].

Regarding claims 1, 12 and 17, Chen et al. discloses a projection system (PS) for an extreme ultraviolet (EUV) lithographic apparatus (Fig. 1, see also paragraph [0110]) comprising: 
a patterning device support (MT) configured to support a patterning device (MA), the patterning device comprising one or more two-dimensional (2D) features (paragraphs [0057], [0094], see also Figs. 2 and 4) and configured to shape a radiation beam output from a source (as shown in Fig. 1); 
a projection system (PS) configured to: suppress at least a zeroth order portion of the shaped radiation beam, and direct an unsuppressed portion of the shaped radiation beam towards a substrate to form an image on the substrate according to the one or more 2D features (paragraph [0065]).

Chen et al. does not teach wherein the projection system is configured to perform 2D interferometric printing by optical interference using the one or more two-dimensional (2D) features.
However, Markoya et al. discloses a projection system comprising an aperture plate used to block the zeroth order, leaving only the first order beam portions (paragraph [0031]) configured to perform 2D interferometric printing by optical interference using the one or more two-dimensional (2D) features (paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a projection system is configured to perform 2D interferometric printing by optical interference, as taught by Markoya et al. in the system of Chen et al. because such a modification provides an interferometric lithographic projection apparatus that has the ability to print multiple two-dimensional (2D) patterns (paragraph [0008] of Markoya et al.).

Regarding claim 2, Chen et al. discloses wherein the projection system comprises a filter that suppresses the zeroth order portion (paragraph [0091]).

Regarding claims 3, 7 and 18 Chen et al. discloses wherein the filter comprises a central obscuration configured to suppress the zeroth order portion by blocking the zeroth order portion (paragraph [0091]).

Regarding claims 19 and 20 Chen et al. discloses further comprising an obscuration controller configured to modify a type of the central obscuration used by the projection system and wherein the obscuration controller is further configured to adjust a size of the central obscuration based on the image to be formed on the substrate (paragraph [0013] and [0106]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as modified in view of Lee et al. [US 5,773,171 A].

Regarding claim 4, Chen et al. as modified discloses the lithographic apparatus wherein the patterning device comprises various 2D shapes (as applied above).

Chen et al. as modified does not teach wherein the one or more 2D features comprise a diamond-like shape.
However, Lee et al. discloses a phase shift mask for forming contact holes including a shifter patterned to define diamond-shaped windows each having central and edge portions on which the shifter is selectively disposed to form fine contact holes regularly arranged in longitudinal, transversal and diagonal directions (Col. 2 line 47 – Col. 3 line18, see also Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a diamond-like shape 2D feature on the patterning device, as taught by Lee et al. in the system of Chen et al. as modified because such a modification provides a suitable alternative shape of a contact hole wherein it is possible to achieve an improvement in light contrast, thereby forming fine contact holes (Col. 3 lines 44-50 of Lee et al.).

Claims 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as modified in view of Chandhok [US 2005/0046846 A1].

Regarding claims 5, 6, 8 and 14, Chen et al. as modified discloses the lithographic apparatus wherein the patterning device comprises various 2D shapes (as applied above).

Chen et al. as modified does not teach wherein the filter further comprises a distribution of blocking elements arranged to suppress interference between first order portions of the shaped radiation beam, wherein the filter comprises a reflective filter including a central aperture that suppresses the zeroth order portion by: reflecting the unsuppressed portion, directing the unsuppressed portion to the substrate, and preventing the zeroth order portion from imaging the substrate, wherein the projection system comprises a filter comprising a distribution of blocking elements configured to suppress interference between first order portions of the shaped radiation beam, and/or wherein the projection system comprises: a first reflective element proximate the patterning device; and a second reflective element proximate the substrate, wherein the first reflective element and the second reflective element each include an aperture along an axis associated with the zeroth order portion such that the central obscuration blocks the zeroth order portion, wherein the distribution of blocking elements comprises absorbers or reflective elements, and a number of blocking elements included in the distribution is related to a symmetry of a unit cell comprising the one or more 2D features.
However, Chandhok discloses wherein the filter further comprises a distribution of blocking elements arranged to suppress interference between first order portions of the shaped radiation beam, wherein the filter comprises a reflective filter including a central aperture that suppresses the zeroth order portion by: reflecting the unsuppressed portion, directing the unsuppressed portion to the substrate, and preventing the zeroth order portion from imaging the substrate, wherein the projection system comprises a filter comprising a distribution of blocking elements configured to suppress interference between first order portions of the shaped radiation beam, and/or wherein the projection system comprises: a first reflective element proximate the patterning device; and a second reflective element proximate the substrate, wherein the first reflective element and the second reflective element each include an aperture along an axis associated with the zeroth order portion such that the central obscuration blocks the zeroth order portion, wherein the distribution of blocking elements comprises absorbers or reflective elements, and a number of blocking elements included in the distribution is related to a symmetry of a unit cell comprising the one or more 2D features (paragraphs [0021and [0034], see also Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a reflective filter, as taught by as taught by Chandhok in the system of Chen et al. as modified because such a modification provides a suitable alternative filter which provides frequency doubling for improved alignment using longer wavelength light (paragraph [0032] of Chandhok).

Regarding claims 9-11, Chen et al. as modified in view of Chandhok discloses comprising the patterning device, wherein the patterning device comprises a phase shift mask configured to apply a phase shift to the radiation beam and wherein: the phase shift mask is configured such that the shaped radiation beam includes the zeroth order portion shifted to the first order portions, and/or the phase shift mask comprises a 0-degree and 180-degree phase shift and is configured to suppress the zeroth order portion, wherein the projection system further comprises a filter configured to suppress interference between first order portions of the shaped radiation beam, wherein an intensity of the shaped radiation beam with the zeroth order suppressed and the interference between the first order portions suppressed is increased by a factor of at least four relative to the lithographic apparatus absent the filter, wherein the one or more 2D features are arranged in a honeycomb-like pattern, the phase shift mask comprises one of: (i) a 0-degree and 180-degree phase shift, or (ii) a 0-degree, 120-degree, and −120-degree phase shift, and the phase shift mask is configured to suppress the zeroth order portion (paragraphs [0055]-[0104] of Chen et al. and paragraphs [0021and [0034] and Fig. 3 of Chandhok).

Regarding claim 13, Chandhok discloses wherein the projection system is formed in a Schwarzschild-like optical design (paragraph [0032]).

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882